Citation Nr: 0412326	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  01-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1970.  Service records show the veteran is in receipt of the 
Purple Heart and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence was not submitted to reopen 
the previously denied claims for service connection for 
hypertension and sinusitis. 

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
hypertension will be addressed in the remand section below.  
That appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   


FINDINGS OF FACT

1.  In April 1981, the RO denied the veteran's claim for 
service connection for chronic sinusitis.  The veteran did 
not appeal that decision.

2.  Evidence received since the April 1981 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for chronic sinusitis; this evidence does not tend to 
establish a material fact which was not already of record.  




CONCLUSIONS OF LAW

1.  The April 1981 rating decision that denied service 
connection for chronic sinusitis is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2003).

2.  New and material evidence has not been received, and the 
claim for service connection for chronic sinusitis is not 
reopened.  38 U.S.C.A. §§ 5103, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, regarding the issues of entitlement to 
service connection for chronic sinusitis and hypertension, a 
substantially complete application for service connection or 
to reopen the previously denied claims was received in 
October 2000.  In a rating decision dated in February 2001, 
the RO determined that the legal requirements to warrant 
reopening the previously denied claims for service connection 
had not been met.  Subsequent to this determination, the RO, 
in March 2003, provided notice of the change in law brought 
about by the enactment of the VCAA and advised the veteran 
regarding what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  The Board observes that while this letter 
did not specifically advise the veteran of the need to submit 
any evidence in his possession that pertains to the claim, 
the veteran was advised to inform VA about any additional 
information or evidence relevant to his claim.

Because VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

Here, the Board finds that any defect with respect to the 
timing of the notice of the VCAA notice requirement was 
harmless error in this case.  While the notice provided to 
the veteran in March 2003 was not given prior to the RO 
adjudication of the claim, the notice was provided by the RO 
prior to the Board's review of the merits of the veteran's 
case, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. §§ 5103(a) and 3.159(b).  The 
record discloses that the veteran thereafter submitted 
additional evidence for consideration in this matter in 
addition to providing testimonial evidence during an April 
2003 hearing.  Therefore, not withstanding Pelegrini, to 
decide the appeal with respect to the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for chronic sinusitis would not be 
prejudicial to the claimant.
  
New and Material Evidence

The veteran is seeking entitlement to service connection for 
chronic sinusitis.

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable period and still has such a 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observations is competent.  If the chronicity provision 
is not applicable, a claim may still be established on the 
basis of 38 C.F.R. § 3.303(b) if the condition, observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
498.

In this case, the original claim for service connection for 
chronic sinusitis, among other disabilities, was denied by 
the RO in an April 1981 rating decision.  The evidence at 
that time included the veteran's service medical records, and 
VA medical examination and outpatient treatment reports.  

Service medical records include medical history 
questionnaires completed by the veteran in conjunction with 
service department examinations in which he reported a 
history of "ear, nose, and throat trouble."  Corresponding 
medical examination reports are negative for any clinical 
findings or diagnosis relative to this reported history 
however.  Separation examination in March 1970 was negative 
for any history, complaints, or findings of defect or 
abnormality.

Post service records document VA outpatient treatment from 
1977 to 1980, and reference diagnosis of chronic sinusitis 
(more than 5 years after completion of military service).  

The veteran was diagnosed with chronic sinusitis on VA 
examination in March 1981.

Based upon this evidence, the RO denied the veteran's claim 
for service connection for chronic sinusitis.  That 
determination was predicated upon the RO's finding that the 
evidence did not show the veteran's sinusitis condition was 
shown during service nor was it shown to be related to his 
period of active duty.  The veteran was notified of the 
determination and of his appellate rights by letter dated in 
May 1981, but he did not seek appellate review within one 
year of notification.  Therefore, that decision is final and 
not subject to revision upon the same factual basis.  
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  In October 2000, the veteran sought to 
reopen his claim for service connection for chronic 
sinusitis.  When a claim to reopen is presented, a two-step 
analysis is performed.  The first step is to determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Since the current claim was filed in October 
2000, the old version of the regulation, as set forth above, 
is applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, the claim for service connection for chronic 
sinusitis was denied by the RO in April 1981.  The evidence 
associated with the record since the April 1981 rating 
decision includes VA outpatient treatment reports and lay 
statements received from the veteran in support of his claim.

VA outpatient clinical records, dated from 1977 to 2002, 
reference treatment and assessment of chronic sinusitis.  
Included among these treatment records are duplicate records 
previously considered.

In correspondence, received in January 2002, the veteran 
reiterated his contention that his sinusitis had its onset 
during active duty.

During an April 2003 hearing, the veteran recounted he 
sustained a shrapnel wound to the facial area during active 
duty.  He stated he experienced an onset of sinus symptoms 
following this injury.  He further noted that his complaints 
were misdiagnosed or mistakenly attributed to dental 
problems.  The veteran reported persistent sinus symptoms 
since service.  

The Board has carefully reviewed and considered the evidence 
associated with the claims file since the April 1981 rating 
decision and finds that the evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
chronic sinusitis.  38 C.F.R. § 3.156(a).  This evidence 
includes myriad VA outpatient treatment records documenting 
findings of chronic sinusitis.

These recently submitted records are insufficient because, 
although they were not reviewed in conjunction with the April 
1981 rating decision, they tend to prove only that the 
disability at issue exists.  This has already been proven by 
medical evidence, so more evidence to the same effect is 
cumulative in nature.  Moreover, none of these medical 
reports offers an opinion concerning the etiology of the 
claimed sinusitis.  These reports merely refer to 
contemporaneous clinical findings.  Accordingly, the Board is 
constrained to conclude that they are not so significant that 
they must be considered in order to decide the merits of the 
veteran's claim.  As such, the evidence is not new and 
material as defined under 38 C.F.R. § 3.156.

The Board has also considered the statements and testimony 
provided by the veteran, including testimony presented at the 
April 2003 hearing.  Because his statements and testimony 
reiterate contentions previously considered, they are not new 
and material.  38 C.F.R. § 3.156(a).

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the 
etiology of the claimed sinusitis.  His statements, 
therefore, unsupported by medical evidence, are neither 
probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In Routen, the Court 
specifically stated that "[l]ay assertions of medical 
causation can not suffice to reopen a claim under 38 U.S.C.A. 
§ 5108."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), Cert. denied, 119 S. Ct. 404 (1998).  

As a whole, the evidence received since the April 1981 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran's 
chronic sinusitis was incurred in or aggravated during his 
period of military service.  Therefore, the appeal is denied.  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for chronic sinusitis.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for chronic sinusitis, the 
appeal is denied.


REMAND

In conjunction with his request to reopen the claim for 
service connection for hypertension, the veteran has 
identified additional medical evidence that may be relevant 
to his claim for service connection for hypertension.  It is 
the opinion of the Board that an attempt should be made to 
obtain the records identified by the veteran.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board determines that 
further development is warranted.  While the Board regrets 
the further delay that the remand of this issue will cause, 
it
recognizes that due process considerations require such 
action.  Accordingly, this 



matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  With any necessary authorizations for the 
release of information from the veteran, the 
RO should attempt to obtain copies of 
treatment records from Drs. J.K.L., and 
G.P.F.  (See veteran's correspondence, dated 
October 11, 2002).  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims folder. 
All treatment records obtained as a result of 
this inquiry should be associated with the 
claims folder.

3.  Thereafter, the RO should readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for 
hypertension.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted 
with respect to this aspect of the veteran's appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



